DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art references are not combinable because the lens of Aida is not taught as focusing and Aida is directed to an LED light source whereas Raring et al. and Seidenfaden are directed to conversion element light sources.  
However, Aida et al. is cited for the teaching that forming the lens as a separate element from the transparent lid member allows for attachment of the lens and also reducing of manufacturing constraints as the lens material can be chosen for the best lens material and he transparent lid material can be chosen for the best material for the transparent lid.  Regardless of whether the lens of Aida et al. focuses the LED or not, one having ordinary skill in the art would still find it obvious to form a lens on top of the transparent lid member in order to form the lens separately from the transparent lid for reducing manufacturing constraints while still forming the lens attached to the transparent lid in order to simplify mounting of the lens element.  The modification to include specifically a focusing lens is motivated by the teachings of Rousseau et al., Yatsuda et al. wherein focusing allows the beam to be decreased in order to enter the fiber element.  While Rousseau et al. and Yatsuda et al. do not teach the singular planoconvex lens as the focusing element, it is well-known in the art that a planoconvex lens can be alternatively used as a focusing element as compared to two lenses or a biconvex lens.  Applicant’s argument that Seidenfaden et al. only uses lens 159 to focus light from a planar conversion element, even assuming arguendo to be persuasive, is not sufficient, as the addition of Seidenfaden et al. is an alternative rejection.  Applicant did not traverse the fact that it is well-known in the art to use planoconvex lenses for focusing and in fact could not factually traverse the well-known nature, since it is actually is well-known as evidenced by Seidenfaden et al.  
In the alternative rejection in view of Seidenfaden et al., the teaching of Seidenfaden et al. makes clear that it is known in the art that the planoconvex lens is used as a focusing lens (Paragraph 153).  Therefore, one having ordinary skill in the art, knowing by the teachings of Aida et al. that a planoconvex lens added to the transparent lid would allow reducing of manufacturing constraints while allowing for simple mounting of the lens and knowing by the teachings of Seidenfaden et al. that a planoconvex lens can also achieve the desired focusing function, the focusing function being desired to reduce the beam size as taught by Rousseau et al. and Yatsuda et al., would find it obvious to form the lens as a planoconvex lens on the transparent lid member in order to achieve the benefits discussed.  
Furthermore, merely pointing out that the lens of Aida et al. is not taught as focusing is not sufficient to show deficiency in the rejection.  As seen in MPEP §2143(I)(C,D), use of a known technique to improve similar devices in the same way or applying a known technique to a known device ready for improvement to yield predictable results are exemplary rationales for obviousness.  In the instant case, the prior art teaches as seen by Rousseau et al. and Yatsuda et al. teaches including a focusing lens.  Aida et al. teaches that attaching lens to the transparent lid member allows for simple mounting of the lens as well as manufacturing freedom in the materials used for the lens and the lid.  Even though the lens of Aida et al. is not taught to be focusing, it is well-known and/or taught by Seidenfaden et al. that lens shaped similarly to that of Aida et al. can be used for the purposes of focusing.  Therefore, one having ordinary skill in the art would apply the same technique to improve the similar device and/or apply the known technique of mounting the lens in the way taught by Aida et al. to achieve the same or predictable results of simple lens attachment, motivated by the need for a focusing lens, as seen in view of Rousseau et al. and Yatsuda et al. and predictably technically applicable, as seen by the planoconvex lens of Seidenfaden et al. being focusing.
Furthermore, even assuming arguendo, that the teachings of Aida et al. not having a focusing lens for an LED were a relevant argument, Fimeri (US PGPub 2017/0327032 A1) teaches LEDs emitting Lambertian light (i.e. radial light, Paragraph 6) and Hadrath et al. (US PGPub 2015/0267880 A1) teaches conversion material being Lambertian (Paragraph 45).  Therefore, it is well-known in the art that the light emission from LEDs and conversion material can be substantially similar.  Therefore, even assuming, arguendo that Aida et al. not teaching the lens to be focusing were a relevant argument, one having ordinary skill in the art would recognize the approximate equivalence in terms of emission patterns of LEDs and of conversion elements and therefore recognize that a planoconvex lens for an LED would function similarly to that of a planoconvex lens for a converting element.  Therefore, even though the planoconvex lens of Aida et al. is not taught as focusing, one having ordinary skill in the art would readily recognize, since it is well-known, or since Seidenfaden provides an example, that a planoconvex lens placed on the transparent lid member would be capable of functioning as a focusing lens and it would be desirable to make it focusing in order to reduce the beam diameter to input to an optical fiber, as desired by Rousseau et al. and Yatsuda et al. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.
 
Information Disclosure Statement
The reference(s) cited within the IDS document(s) submitted on 6/30/2022 have been considered.

	
	Claim Rejections - 35 USC § 112
	The amendments filed 6/30/2022 are sufficient to overcome the 112 rejections stated in the previous office action.  Therefore, said 112 rejections are withdrawn.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. (US PGPub 2017/0051884 A1) in view of Rousseau et al. (US PGPub 2016/0131334 A1) and Yatsuda et al. (US PGPub 2014/0376246 A1) and Aida et al. (US PGPub 2008/0068845 A1) and Graves et al. (US PGPub 2002/0159741 A1) and Nakazato et al. (US PGPub 2016/0245471 A1) and Bennett et al. (US PGPub 2014/0247619 A1) or alternatively in further view of Seidenfaden et al. (US PGPub 2018/0026421 A1) and English et al. (US PGPub 2003/0063476 A1) and Hikmet et al. (US PGPub 2012/0170602 A1) and Li et al. (US PGPub 2014/0268815 A1).
	As to claim 1, Raring et al. discloses (Fig. 32a and corresponding parts of Figs. 25a and 31b) a laser-based fiber-coupled white light illumination source comprising: a white light source module having a transparent lid member 504 (Paragraph 367) for emitting a white light emission, each comprising: a laser device (See Fig. 31b #503 for corresponding structure, Paragraphs 362, 367) comprising a gallium and nitrogen containing material (Fig. 25a #402 Paragraph 317) and configured as an excitation source, the laser device comprising an output facet configured to output a laser emission with a first wavelength ranging from 385 nm to 495 nm (Paragraph 141); a phosphor member 502 configured as a wavelength converter (Paragraph 135) and an emitter (Paragraph 259) and disposed to allow the laser emission being optically coupled to a primary surface of the phosphor member 502; an angle of incidence configured between the laser emission and the primary surface of the phosphor member 502, the laser emission forming a spot greater than 5 micrometers on the primary surface of the phosphor member (Paragraphs 135 and 274, less than 50 or 100 microns), the phosphor member 502 configured to convert (Paragraph 260) at least a fraction of the laser emission with the first wavelength to a phosphor emission with a second wavelength that is longer than the first wavelength (Paragraph 259); a reflection mode (Paragraph 367) characterizing the phosphor member 502 with a white light emission (Paragraph 259 and 367)  of at least 300 lumens (Paragraph 278, 10,000 lumens) being generated from at least an interaction of the laser emission with the phosphor emission emitted from the primary surface (Paragraph 259), the white light emission comprising of a mixture of wavelengths characterized by at least the second wavelength from the phosphor member (Paragraph 259), an optics member (Paragraph 367 lens included directly in cap member 504) configured to receive the white light emission received from the primary surface of the phosphor member 502, with the laser emission combined with the phosphor radiation to generate a white light (Paragraph 259).

    PNG
    media_image1.png
    391
    476
    media_image1.png
    Greyscale
Raring et al.

    PNG
    media_image2.png
    378
    487
    media_image2.png
    Greyscale
Raring et al.

    PNG
    media_image3.png
    377
    462
    media_image3.png
    Greyscale
Raring et al.
Raring et al. discloses lens element (Paragraph 367 lens included directly in cap member 504 to shape direct or collimate the white light) and generally using an optical fiber (Paragraphs 357 and 499), but is silent as to Applicant’s fiber optical member to focus the light to the optical fiber.
Rousseau et al. teaches (Fig. 4) including collimator 3 and focuser 7 that together serve to focus input light from fluorescing element 2A (Paragraph 30) to provide a focused light emission to fiber end 8B (Paragraph 23), wherein the fiber has a first end configured to capture the focused light emission.

    PNG
    media_image4.png
    519
    497
    media_image4.png
    Greyscale
Rousseau et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the lens of Raring et al. a collimating lens similar to element 3 of Rousseau et al. and add an additional focusing lens 7 in order to in order to focus the beam down to the size of the optical fiber, as taught by Rousseau.
It is noted that the lenses 3, 7 of Rousseau et al. are two elements. 
However, Yatsuda et al. teaches (Fig. 14) using lens 18 to focus the beam into the fiber 14.

    PNG
    media_image5.png
    668
    341
    media_image5.png
    Greyscale
Yatsuda et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to combine the function of separate collimating and focusing lenses instead to be a single focusing optical member in order to focus the light into the fiber, as taught by Yatsuda et al. and in order to reduce the number of components.  Since the element 504 of Raring et al. is taught to be a suitable location for a lens, it would be obvious to one having ordinary skill in the art at the time of the invention to make the single focusing lens in the element 504 of Raring et al. since the selection from among known suitable locations for a lens for its known purposes is generally within the abilities of one having ordinary skill in the art.
Raring et al. in view of Rousseau et al. and Yatsuda et al. teaches the lens element to be in the transparent lid member 504 (Paragraph 367), but is silent as to the lens being an optics member mounted on the transparent lid member.
Aida et al. teaches (Fig. 7) the lens 28 being mounted on transparent lid member 7 in order to allow for easily forming the optical surface independently of the transparent lid member 7 (Paragraph 110) and in order to allow for easier manufacturing constraints as compared to forming the lens and the transparent window in the same element (Paragraphs 82-90).  

    PNG
    media_image6.png
    283
    463
    media_image6.png
    Greyscale
Aida et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to form the lens member/optics member as mounted on the transparent lid member instead of as formed as part of the transparent lid member in order to allow for easier forming of the lens surface and reducing manufacturing constraints, as taught by Aida et al.  Furthermore, the use of a separate lens would allow for the base product to be used in common with embodiments that do not use a lens (such as depicted by Raring et al. Fig. 32a) or using a different type of lens (such as depicted by Aida et al. Fig. 8). 
It is noted that the lens of Yatsuda et al. is depicted as biconvex, whereas the lens of Aida et al. is planoconvex.  Nevertheless, the properties of lenses are well-known in the art and it is well-known that a planoconvex lens can also serve as a focusing lens.
Alternatively, Seidenfaden et al. teaches (Fig. 11) using depicted planoconvex lens 159 as a focusing lens (Paragraph 153).

    PNG
    media_image7.png
    321
    442
    media_image7.png
    Greyscale
Seidenfaden et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use the planoconvex lens as the focusing lens, as taught by Seidenfaden et al. in order to allow the use of one optic member that is also attached to the transparent window.
Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al., or alternatively in further view of Seidenfaden is silent as to each of the one or more fibers being configured as a leaky fiber to form an illumination source in an automobile.
Graves et al. teaches (Fig. 3) a vehicle lamp with a leaky fiber 1 (Paragraph 83, scattered out of cladding, Paragraph 127 fiber optic tube), transmitted along its entirety of a length to allow the light emission leaked from outer surface of the leaky fiber 1 through at least a portion 1c of the length of the fiber as a distributed light source (Paragraph 83), wherein the fiber is partially configured as a leaky fiber to scatter the light partially out of the fiber body arranged in a custom shape in a feature location (Fig. 3 or alternatively Fig. 7A).

    PNG
    media_image8.png
    317
    450
    media_image8.png
    Greyscale
Graves et al.

    PNG
    media_image9.png
    539
    198
    media_image9.png
    Greyscale
Graves et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the fiber be a leaky fiber, as taught by Graves et al., in order to apply the advantages of Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al., or alternatively in further view of Seidenfaden such as a compact lighting unit with high output into the devices of Graves et al.
Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Graves et al., or alternatively in further view of Seidenfaden is silent as to Applicant’s light source module output beam diameter and diameter of each of the one or more fibers.
Nakazato et al. teaches (Fig. 2) the optical transmission fiber 18 having a diameter of 100 to 800 micrometers (Paragraph 127), wherein the optical transmission fiber comprises glass (Paragraph 124).

    PNG
    media_image10.png
    297
    480
    media_image10.png
    Greyscale
Nakazato et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the optical fiber to be 100 to 800 micrometers in size since the selection from among known suitable sizes of the optical fiber for their known purposes is generally within the abilities of one having ordinary skill in the art.  Furthermore, since the output beam from the light source needs to be input into the fiber, as taught by Rousseau et al. and Yatsuda et al., it would be obvious that said white light source module output beam diameter is also 100 to 800 micrometers in order to fit the output beam into the optical fiber.  
Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Graves et al. and Nakazato et al., or alternatively in further view of Seidenfaden is silent as to Applicant’s coupling efficiency between the white light source module and the respective fiber.
Bennett teaches (Fig. 2A) a laser or LED light source 130 (Paragraph 74) coupling into the optical fiber 140 with coupling efficiency of 40 to 95%. (Paragraph 37).

    PNG
    media_image11.png
    163
    368
    media_image11.png
    Greyscale
Bennett
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the device to make the coupling efficiency 40 to 95% in order to efficiently use as much light as possible, as taught by Bennett.
Alternatively, Bennett does not explicitly state that the light coupling efficiency is for the laser and phosphor device of Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Graves et al. and Nakazato et al. 
English et al. teaches that LED have substantially Lambertian emission (Paragraph 25).
Hikmet et al. teaches (Figs. 1 and 6) using a laser source 1 and phosphor converter 2 to output substantially Lambertian laser (Paragraph 29, laser light induced to Lambertian) and phosphor light (Paragraph 3, phosphor is Lambertian) in order to increase light uniformity.  (Paragraph 4, Figs. 2 and 6 show increased uniformity in emission patterns between the blue laser and yellow phosphor light, Paragraph 28, nearly constant white point).

    PNG
    media_image12.png
    242
    353
    media_image12.png
    Greyscale
Hikmet et al.

    PNG
    media_image13.png
    287
    454
    media_image13.png
    Greyscale
Hikmet et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the light output of the light source to be white with Lambertian light distribution in order to increase uniformity of the emission patterns, as taught by Hikmet et al.
Therefore, the modified device of the light source is Lambertian, which is substantially the same as an LED as seen in English et al.  Even though Bennett does not explicitly discuss the self-contained laser and phosphor light source, since the modified laser and phosphor light source of is Lambertian and also since Bennett uses LEDs as an example of a light source and it is known the LEDs emit in Lambertian, the coupling efficiency would predictably be expected to be similar between light source and optical fiber and therefore, it would be obvious to one having ordinary skill in the art that a substantially 40 to 95% coupling efficiency is achievable, as taught by Bennett et al.
With respect to the combination of a small fiber diameter and a high coupling efficiency, as seen in MPEP §2143.02 where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.  As seen in Bennett et al. Paragraph 37, the coupling efficiency is from about to 40 to about 95%, with the diameter being for example from about 1 to about 5 mm (Paragraph 60).  While the lower end of the diameter for Bennett et al. is right at the maximum amount listed for claim 1, and only slightly overlapping in claim 16, one having ordinary skill in the art would not expect a significant dropoff of 40% down to 20% by applying the fiber as slightly smaller, i.e. just inside the less than 1 mm or less than 2 mm requirement.  Therefore, one having ordinary skill in the art would predictably expect that modification to include both a small diameter fiber, as taught by Nakazato (0.1 to 0.8 mm Paragraph 127) and high coupling efficiency (40-95%, Bennett et al. Paragraph 37).
Alternatively, Bennett et al. teaches that efficient coupling is preferred (Paragraph 59) and further suggests (Paragraph 60) that the fiber may be as described in Li et al. (US PGPub 2014/0268815 A1, Paragraph 60 refers to the application number, which is published as the Li et al. document).
Li et al. teaches a diameter of 0.5- 20 mm (Paragraph 25) with high numerical aperture (Paragraph 26, numerical aperture of at least 0.7, 0.8 or 0.9), wherein an increasing numerical aperture improved coupling efficiency (Paragraph 26).  
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the prior art device to make the fiber have the combination of small diameter and high numerical aperture in order to provide a compact fiber that also has high coupling efficiency, as taught by Li et al.  Therefore, in terms of expectation of success, one having ordinary skill in the art would predictably expect to be able to form the combination of small fiber diameter and high numerical aperture (and therefore high coupling efficiency).  Furthermore, as is well-known in the art, lower diameter fibers have lower bending radiuses and therefore more able to be flexibly placed.  Therefore, it would be obvious to use the lower end of fiber diameters in order to allow more flexibility.
As to claim 2, Raring et al. discloses (Fig 32a) that the one white light source module comprises a package in a surface-mount device (SMD) type (Paragraph 367) with a form factor < 60 mm. (Paragraphs 313 and 353).  As the claim only recites “a package in a surface-mount device,” the form factor of the package of the CPOS white light source has small package dimension and the claim does not recite the form factor of the SMD itself.  
Alternatively, Raring et al. further teaches (Paragraph 353) that the form factor of final packaging, e.g. the SMD of Fig. 32a, will depend on the application but in general making the smallest size package will be desired.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the SMD final package to be as small as possible, including less than a form factor of less than 60 mm since it is generally not inventive to discover the optimum or workable ranges by routine experimentation.  See also MPEP §2144.05(II).
As to claim 3, Raring et al. discloses (Fig. 32a)  that the white light source module comprises a flat package (Fig. 32a, Paragraph 367).
As to claim 4, Raring et al. discloses that the light output is 1600 lumens or greater (Raring et al. Paragraph 278).
As seen in the rejection of claim 1, above, the diameter of the fiber is 100 to 800 micrometers (Nakazato et al. Paragraph 127; or 0.5 to 20 mm Li et al. Paragraph 25).
Furthermore, since the output beam from the light source needs to be input into the fiber, as taught by Rousseau et al. and Yatsuda et al. (see rejection of claim 1), it would be obvious that said white light source module output beam diameter is also 100 to 800 micrometers in order to fit the output beam into the optical fiber.  
Since the range of Applicant’s claim of 0.333 mm to 0.625 mm (333 to 625 micrometers) overlaps with the prior art range of 100 to 800 micrometers, a prima facie case of obviousness is met.  See MPEP §2144.05.  Furthermore, it would be obvious to optimize within said range of 100 to 800 micrometers through routine experimentation since it is well-known that smaller fiber dimensions make it harder to align while bigger fiber dimensions increase the overall weight, size and material cost.
As to claim 6, Raring et al. is silent as to the material of the fiber.
	However, the fiber is taught to be glass by Bennett et al. (Paragraph 59), Yatsuda et al. (Paragraph 95), Nakazato et al. (Paragraph 124) and Li et al. (Paragraph 22).
It would be obvious to one having ordinary skill in the art at the time of the invention to make the fiber glass since it is taught as suitable by Bennett et al. and Yatsuda et al. and Nakazato et al. and/or Li et al. and the selection from among known suitable materials for their known purposes is generally within the abilities of one having ordinary skill in the art.
As to claim 7, Raring et al. is silent as to the exact coupling method.  
As seen in the rejection of claim 1, the element 504 of Raring et al. has a lens mounted thereon.  Since the light from the lens travels to the leaky fiber, the elements are optically coupled.
Alternatively, Li et al. teaches (Fig. 3) the fiber 165 being directly coupled with light source light source 155 and intervening optic 160 (i.e. without intervening transport fiber). 
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the coupling direct coupling since the selection from among known suitable alternatives for their known purposes is generally within the abilities of one having ordinary skill in the art.  
As to claim 9, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Graves et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. teaches a coupling efficiency of greater than 40% (see rejection of claim 1, Bennett et al. Paragraph 37), but is silent as to the white light emission being Lambertian within a FWHM cone angle of about 120 degrees.
Hikmet et al. teaches (Figs. 1 and 6) using a laser source 1 and phosphor converter 2 to output substantially Lambertian laser (Paragraph 29, laser light induced to Lambertian) and phosphor light (Paragraph 3, phosphor is Lambertian) in order to increase light uniformity.  (Paragraph 4, Figs. 2 and 6 show increased uniformity in emission patterns between the blue laser and yellow phosphor light, Paragraph 28, nearly constant white point), wherein the Lambertian emission has FWHM cone angle of about 120 degrees (Hikmet et al., FWHM, i.e. the angle at which the phosphor reaches 50 and the intensity when the laser intensity reaches approximately 10 is substantially 60 degrees.  Since the pattern is Lambertian it will be symmetric and the other angle at which the curve reaches half max is substantially -60 degrees, therefore a FWHM of 120 degrees).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the light output of the light source to be white with Lambertian light distribution in order to increase uniformity of the emission patterns, as taught by Hikmet et al.


As to claim 16, Raring et al. discloses (Fig. 32a and corresponding parts of Figs. 25a and 31b) a laser-based fiber-coupled white light illumination source comprising: one or more white light source modules, each comprising: a package configured to emit a white light emission, the package comprising: a laser device (See Fig. 31b #503 for corresponding structure, Paragraphs 362, 367) comprising a gallium and nitrogen containing material (Fig. 25a #402 Paragraph 317) and configured as an excitation source, the laser device comprising an output facet configured to output a laser emission with a first wavelength ranging from 385 nm to 495 nm (Paragraph 141); a phosphor member 502 configured as a wavelength converter (Paragraph 135) and an emitter (Paragraph 259) and disposed to allow the laser emission to emit an electromagnetic radiation with a second wavelength longer than the first wavelength (Paragraph 259), the electromagnetic radiation is combined with the laser emission to generate the white light emission (Paragraph 259 and 367) of at least 800 lumens (Paragraph 278, 10,000 lumens), a support member 501 configured to support the laser device and the phosphor member 502; a transparent lid member 504 (Paragraph 367) coupled to the support member 501 and configured to allow the white light emission to pass through the transparent lid member 504 (Paragraph 367); an optical member (Paragraph 367 lens included directly in cap member 504) spaced from the phosphor member 502 and configured to receive the white light emission passing through the transparent member.
Raring et al. discloses lens element (Paragraph 367 lens included directly in cap member 504 to shape direct or collimate the white light) and generally using an optical fiber (Paragraphs 357 and 499), but is silent as to Applicant’s fiber optical member to focus the light to the optical fiber.
Rousseau et al. teaches (Fig. 4) including collimator 3 and focuser 7 that together serve to focus the input light from fluorescing element 2A (Paragraph 30) to provide a focused light emission to fiber end 8B (Paragraph 23).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the lens of Raring et al. a collimating lens similar to element 3 of Rousseau et al. and add an additional focusing lens 7 in order to in order to focus the beam down to the size of the optical fiber, as taught by Rousseau.
It is noted that the lenses 3, 7 of Rousseau et al. are two elements. 
However, Yatsuda et al. teaches (Fig. 14) using lens 18 to focus the beam into the fiber 14.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to combine the function of separate collimating and focusing lenses instead to be a single focusing optical member in order to focus the light into the fiber, as taught by Yatsuda et al. and in order to reduce the number of components.  Since the element 504 of Raring et al. is taught to be a suitable location for a lens, it would be obvious to one having ordinary skill in the art at the time of the invention to make the single focusing lens in the element 504 of Raring et al. since the selection from among known suitable locations for a lens for its known purposes is generally within the abilities of one having ordinary skill in the art.
Raring et al. in view of Rousseau et al. and Yatsuda et al. teaches the lens element to be in the transparent lid member 504 (Paragraph 367), but is silent as to the lens being an optics member mounted on the transparent lid member.
Aida et al. teaches (Fig. 7) the lens 28 being mounted on transparent lid member 7 in order to allow for easily forming the optical surface independently of the transparent lid member 7 (Paragraph 110) and in order to allow for easier manufacturing constraints as compared to forming the lens and the transparent window in the same element (Paragraphs 82-90).  
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to form the lens member/optics member as mounted on the transparent lid member instead of as formed as part of the transparent lid member in order to allow for easier forming of the lens surface and reducing manufacturing constraints, as taught by Aida et al.  Furthermore, the use of a separate lens would allow for the base product to be used in common with embodiments that do not use a lens (such as depicted by Raring et al. Fig. 32a) or using a different type of lens (such as depicted by Aida et al. Fig. 8). 
It is noted that the lens of Yatsuda et al. is depicted as biconvex, whereas the lens of Aida et al. is planoconvex.  Nevertheless, the properties of lenses are well-known in the art and it is well-known that a planoconvex lens can also serve as a focusing lens.
Alternatively, Seidenfaden et al. teaches (Fig. 11) using depicted planoconvex lens 159 as a focusing lens (Paragraph 153).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use the planoconvex lens as the focusing lens, as taught by Seidenfaden et al. in order to allow the use of one optic member that is also attached to the transparent window.
Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al., or alternatively in further view of Seidenfaden is silent as to each of the one or more fibers being configured as a leaky fiber to form an illumination source in an automobile.
Graves et al. teaches (Fig. 3) a vehicle lamp with a leaky fiber 1 (Paragraph 83, scattered out of cladding, Paragraph 127 fiber optic tube), transmitted along its entirety of a length to allow the light emission leaked from outer surface of the leaky fiber 1 through at least a portion 1c of the length of the fiber as a distributed light source (Paragraph 83), wherein the fiber is partially configured as a leaky fiber to scatter the light partially out of the fiber body arranged in a custom shape in a feature location (Fig. 3 or alternatively Fig. 7A).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the fiber be a leaky fiber, as taught by Graves et al., in order to apply the advantages of Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al., or alternatively in further view of Seidenfaden such as a compact lighting unit with high output into the devices of Graves et al.
Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Graves et al., or alternatively in further view of Seidenfaden is silent as to Applicant’s light source module output beam diameter and diameter of each of the one or more fibers.
Nakazato et al. teaches (Fig. 2) the optical transmission fiber 18 having a diameter of 100 to 800 micrometers (Paragraph 127), wherein the optical transmission fiber comprises glass (Paragraph 124).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the optical fiber to be 100 to 800 micrometers in size since the selection from among known suitable sizes of the optical fiber for their known purposes is generally within the abilities of one having ordinary skill in the art.  Furthermore, since the output beam from the light source needs to be input into the fiber, as taught by Rousseau et al. and Yatsuda et al., it would be obvious that said white light source module output beam diameter is also 100 to 800 micrometers in order to fit the output beam into the optical fiber.  
Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Graves et al. and Nakazato et al., or alternatively in further view of Seidenfaden is silent as to Applicant’s coupling efficiency between the white light source module and the respective fiber.
Bennett teaches (Fig. 2A) a laser or LED light source 130 (Paragraph 74) coupling into the optical fiber 140 with coupling efficiency of 40 to 95%. (Paragraph 37).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the device to make the coupling efficiency 40 to 95% in order to efficiently use as much light as possible, as taught by Bennett.
Alternatively, Bennett does not explicitly state that the light coupling efficiency is for the laser and phosphor device of Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Graves et al. and Nakazato et al. 
English et al. teaches that LED have substantially Lambertian emission (Paragraph 25).
Hikmet et al. teaches (Figs. 1 and 6) using a laser source 1 and phosphor converter 2 to output substantially Lambertian laser (Paragraph 29, laser light induced to Lambertian) and phosphor light (Paragraph 3, phosphor is Lambertian) in order to increase light uniformity.  (Paragraph 4, Figs. 2 and 6 show increased uniformity in emission patterns between the blue laser and yellow phosphor light, Paragraph 28, nearly constant white point).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the light output of the light source to be white with Lambertian light distribution in order to increase uniformity of the emission patterns, as taught by Hikmet et al.
Therefore, the modified device of the light source is Lambertian, which is substantially the same as an LED as seen in English et al.  Even though Bennett does not explicitly discuss the self-contained laser and phosphor light source, since the modified laser and phosphor light source of is Lambertian and also since Bennett uses LEDs as an example of a light source and it is known the LEDs emit in Lambertian, the coupling efficiency would predictably be expected to be similar between light source and optical fiber and therefore, it would be obvious to one having ordinary skill in the art that a substantially 40 to 95% coupling efficiency is achievable, as taught by Bennett et al.
With respect to the combination of a small fiber diameter and a high coupling efficiency, as seen in MPEP §2143.02 where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.  As seen in Bennett et al. Paragraph 37, the coupling efficiency is from about to 40 to about 95%, with the diameter being for example from about 1 to about 5 mm (Paragraph 60).  While the lower end of the diameter for Bennett et al. is right at the maximum amount listed for claim 1, and only slightly overlapping in claim 16, one having ordinary skill in the art would not expect a significant dropoff of 40% down to 20% by applying the fiber as slightly smaller, i.e. just inside the less than 1 mm or less than 2 mm requirement.  Therefore, one having ordinary skill in the art would predictably expect that modification to include both a small diameter fiber, as taught by Nakazato (0.1 to 0.8 mm Paragraph 127) and high coupling efficiency (40-95%, Bennett et al. Paragraph 37).
Alternatively, Bennett et al. teaches that efficient coupling is preferred (Paragraph 59) and further suggests (Paragraph 60) that the fiber may be as described in Li et al. (US PGPub 2014/0268815 A1, Paragraph 60 refers to the application number, which is published as the Li et al. document).
Li et al. teaches a diameter of 0.5- 20 mm (Paragraph 25) with high numerical aperture (Paragraph 26, numerical aperture of at least 0.7, 0.8 or 0.9), wherein an increasing numerical aperture improved coupling efficiency (Paragraph 26).  
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the prior art device to make the fiber have the combination of small diameter and high numerical aperture in order to provide a compact fiber that also has high coupling efficiency, as taught by Li et al.  Therefore, in terms of expectation of success, one having ordinary skill in the art would predictably expect to be able to form the combination of small fiber diameter and high numerical aperture (and therefore high coupling efficiency).  Furthermore, as is well-known in the art, lower diameter fibers have lower bending radiuses and therefore more able to be flexibly placed.  Therefore, it would be obvious to use the lower end of fiber diameters in order to allow more flexibility.

Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Graves et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. as applied to claims 1 and 16 above, and further in view of Bickham et al. (US PGPub 2011/0122646 A1).
As to claims 10 and 17, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Graves et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. teaches white light illumination source, as applied to claims 1 and 16 above, the combination is silent as to Applicant’s claimed directional side scattering characteristics yielding preferential illumination in a range of angles off zero degrees along the length of fiber body up to 90 degrees perpendicular to the fiber body.
Bickham et al. teaches (Figs. 1 and 6B) a leaky fiber that directionally side scatters with preferential illumination in the forward direction at angles off zero degrees along the length of fiber body up to 90 degrees perpendicular to the fiber body (Fig. 6B, reference line “b’”) by including scattering elements in the fiber and a white ink coat in order to make the light angle more uniform (Paragraph 83).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include scattering elements and white ink coat in order to make the light more uniform as taught by Bickham et al.  Even though the modification is to make the light more uniform, significant directionality still exists at the wide forward angles as seen in Bickham et al. Fig. 6B.  Since this is taught as a suitable amount of uniformity by Bickham et al., it would be obvious to endeavor for this type as suitable amount of uniformity.

Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Graves et al. and Nakazato et al. and Bennett et al. and Bickham et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. as applied to claims 10 and 16 above, and further in view of Cassarly et al. (US PGPub 2005/0231973 A1). 
As to claims 11 and 18, Raring et al. teaches that the light source module is configured to output the shaped white light emission with a luminous flux of greater than 25 lumens (Paragraph 278, 10,000 lumens), but is silent as to the optical efficiency being greater than 35%.
However, Cassarly et al. teaches (Figs. 1 and 15B) a leaky light guide with efficiency approaching 90% (Paragraph 76), but in all cases shown greater than or equal to 74%, with smaller diameters and longer lengths increasing efficiency (Paragraph 76).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to apply the modifications apply the modifications of light scattering swath and tilted end mirror to the optical guide taught by Cassarly et al. to the leaky fiber in order to ensure high extraction efficiency, as taught by Cassarly et al. 
While the length of the fiber of Graves et al. Fig. 3 may not be as long as the light guide of Cassarly et al., thereby potentially reducing the efficiency, Graves et al. also teaches other embodiments, such as (Figs. 5 back of a truck, Fig. 26 outlining a semi-truck) that are longer than the light guide of Cassarly et al.   
It would be obvious to one having ordinary skill in the art at the time of the invention to use the fiber for the functions of the other embodiments of Graves et al. with longer length in order to apply the advantages of Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Graves et al. and Nakazato et al. and Bennett et al. and Bickham et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. to the other embodiments, such as compact light source modules.
Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Graves et al. and Nakazato et al. and Bennett et al. and Bickham et al. and Cassarly et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. does not explicitly recite the lumen output from the leaky fiber, only the light source module (Raring et al. Paragraph 278, 10,000 lumens).
However, Bennett teaches (Paragraph 37) optical efficiency between the light source and the diffusing element of 40% up to 95%.  
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the device to make the coupling efficiency 40 to 95% in order to efficiently use as much light as possible, as taught by Bennett.
Alternatively, Bennett does not explicitly state that the light coupling efficiency is for the laser and phosphor device of Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Graves et al. and Nakazato et al. and Bennett et al. and Bickham et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al.
English et al. teaches that LED have substantially Lambertian emission (Paragraph 25).
Hikmet et al. teaches (Figs. 1 and 6) using a laser source 1 and phosphor converter 2 to output substantially Lambertian laser (Paragraph 29, laser light induced to Lambertian) and phosphor light (Paragraph 3, phosphor is Lambertian) in order to increase light uniformity.  (Paragraph 4, Figs. 2 and 6 show increased uniformity in emission patterns between the blue laser and yellow phosphor light, Paragraph 28, nearly constant white point).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the light output of the light source to be white with Lambertian light distribution in order to increase uniformity of the emission patterns, as taught by Hikmet et al.
Therefore, the modified device of the light source is Lambertian, which is substantially the same as an LED as seen in English et al.  Even though Bennett does not explicitly discuss the self-contained laser and phosphor light source, since the modified laser and phosphor light source of Lambertian and also since Bennett uses LEDs as an example of a light source and it is known the LEDs emit in Lambertian, the coupling efficiency would predictably be expected to be similar between light source and optical fiber and therefore, it would be obvious to one having ordinary skill in the art that a substantially 40 to 95% coupling efficiency is achievable, as taught by Bennett et al.
Therefore, the efficiency between the light source and the leaky fiber would be 40 to 95% as taught by Bennett et al. and the efficiency between the leaky fiber and emission would be at least 74% as taught by Cassarly et al., which would result in a lumen output of 7030 lumens when the light source module is 10,000 lumens as taught by Raring et al., which is greater than the 25 lumens recited in the claim.

Claims 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Graves et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. as applied to claims 1 and 16 above, and further in view of Salter et al. (USPN 9,714,749 B1).
With respect to claim 21 specifically, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Graves et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. teaches exterior lighting as seen in Graves Fig. 3.  The recitation of custom shape in parent claim 16 is satisfied since the shape of linear is the specific shape for that particular application.  
As to claim 12 and alternatively as to 21, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Graves et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. teaches white light illumination source, as applied to claims 1 and 16 above, the combination is silent as to the illumination source containing the leaky fiber is disposed around a front grill structure.
Salter et al. teaches (Figs. 1-3) the illumination source containing a leaky fiber 52 are disposed around a front grill structure 14 in order to illuminate the grill (Col. 3, line 4).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to apply the light device to illumination of a vehicle grill, as taught by Salter et al. in order to apply the advantages, such as compact lighting device, to a vehicle grill.  Since the grill is a custom shape and an exterior lighting, the modification satisfies the limitation of claim 21.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Graves et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. as applied to claim 1 above, and further in view of Trier (US PGPub 2016/0236613 A1).
As to claim 13, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Graves et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. (Graves et al. Fig. 3) teaches that the illumination source containing the leaky fiber 1 are disposed near front lower bumper structure or around license plate.
The scope of the term “around” herein includes being near the license plate and since the illumination source is near the license plate, it satisfies the term “around.”
Alternatively, Trier teaches (Fig. 13) placing the illumination source 3 near the front lower bumper.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the illumination source be on or near the front lower bumper structure since the selection from among known suitable placements for fiber lighting on a vehicle is generally within the abilities of one having ordinary skill in the art and in order to apply the advantages of Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Graves et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. to various locations on the vehicle.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Graves et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. as applied to claim 1 above, and further in view of Aizawa (US PGPub 2014/0078764 A1).
As to claim 14, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Graves et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. teaches the illumination source containing the leaky fiber, but is silent as to the fiber being for a daytime running light.
Aizawa teaches (Fig. 1) light guide 23 being configured as a daytime running light (Paragraph 51).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use the lighting device applied to a daytime running light, as taught by Aizawa in order to apply the advantages, such as compact lighting device, to a daytime running light.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Graves et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. as applied to claims 1 and 16 above, and further in view of Schabaker et al. (US PGPub 2017/0072841 A1).
As to claim 15, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Graves et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. teaches white light illumination source, as applied to claims 1 above, the combination is silent as to Applicant’s leaky fiber is disposed as Applicant’s particular decorative light for interior features.
Schabaker et al. teaches (Fig. 8) one or more leaky fibers 22 are disposed as decorative light for interior feature in the door panel (Paragraphs 175-177).
Therefore, to would be obvious to one having ordinary skill in the art at the time of the invention to use the lighting device of the previously applied prior art applied to an interior door panel, as taught by Schabaker et al. in order to apply the advantages, such as compact lighting device, to an ambient light on a door panel, as taught by Schabaker et al.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Graves et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. as applied to claims 16 above, and further in view of Sakurada (US PGPub 2007/0091634 A1) and Fewkes et al. (US PGPub 2013/0088888), or alternatively in further view of Inoue et al. (USPN 6,188,495 B1).
As to claim 19, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Graves et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. teaches white light illumination source, as applied to claims 1 and 16 above, but the combination is silent as to Applicant’s one or more fibers being separate from the leaky fiber and connected to the leaky fiber via a detachable optical connector or by splicing (claim 8), or one optical connector to connect a non-leaky fiber with the leaky fiber (claim 19).
Sakurada teaches (Figs. 3 and 17) disposing the light source module 30 remotely from the illumination units 5a-5c in order to allow for higher degrees of freedom in arrangement and allows heat to be radiated efficiently (Paragraph 51).
Bennett et al. teaches (Figs. 2C and 3) using a transmission element fiber 135 (Paragraph 30, 59, 63, 64, intervening optical fiber, transmission fiber, transmission element) between the light source module 130 and the leaky fiber 140 (Paragraph 64) in order to allow for remote illumination (Paragraph 74), wherein the transmission element fiber is made of glass (Paragraph 59).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify to position an intervening transmission fiber between the light source and the leaky fiber, as taught by Bennett et al., in order to provide for remote illumination, higher degree of freedom of arrangement and heat radiation efficiency, as taught by Sakurada.  
Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Graves et al. and Nakazato et al. and Bennett et al. and Sakurada et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. is silent as to the connection between the transmission fiber and the leaky fiber being by an optical connector or by splicing.
Fewkes et al. teaches (Fig. 9A) including a splicing member 164 in order to couple together the transmission fiber 12A and the leaky fiber 12 (Paragraph 102).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the device to couple the transmission fiber to the leaky fiber by a splicing connector since the selection from among known suitable connection methods for their known purposes is generally within the abilities of one having ordinary skill in the art.  With respect to claim 8 in particular, which requires the fibers being coupled with the white light source modules by detachable optical connector or by splicing, the claim does not limit the coupling to be direct coupling.  Therefore, the splicing of the leaky fiber to the transport fiber satisfies the limitation of the claim.
Alternatively, Fewkes et al. further teaches (Fig. 9A) using an optical fiber connector 160 (Paragraph 121) to connect light source 150 and transport fiber 12A, but does not explicitly state that the connector is detachable.
However, Inoue et al. teaches (Figs. 2 and 5) making optical fiber 11 connection via detachable connector 10, 13 to light input module #1-9 (Col. 4, lines 18-25).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the connector to be detachable in order to allow detachment, as taught by Inoue et al.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Graves et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al.  as applied to claim 16 above, and further in view of Fernandez (USPN 6,854,869 B1).
As to claim 22, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Graves et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. teaches white light illumination source, as applied to claim 16 above, but the combination is silent as to Applicant’s one or more leaky fibers are disposed as decorative light for Applicant’s specified interior features.
Fernandez teaches using (Fig. 1) using the light guiding fiber optic bundle 6 to illuminate on a vehicle seating 1.  
Therefore, to would be obvious to one having ordinary skill in the art at the time of the invention to use the lighting device of applied to vehicle seating, as taught by Fernandez et al. in order to apply the advantages, such as compact lighting device and efficient light use, to an ambient light on vehicle seating, as taught by Schabaker et al.

Claim 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Graves et al. and Jutilla et al. (US PGPub 2013/0229820 A1) and Brukilacchio (US PGPub 2011/0001431 A1) and Sakurada and Bennett et al. and Nakazato et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al.
As to claim 23, Raring et al. discloses (Fig. 32a and corresponding parts of Figs. 25a and 31b) a fiber-coupled white light illumination source for vehicle lighting applications comprising: a package having a transparent lid member 504 (Paragraph 367) for emitting a white light, the package comprising: a laser module, the laser module comprising a gallium and nitrogen containing laser chip (See Fig. 31b #503 for corresponding structure, Paragraphs 362, 367) the laser chip to output a laser emission with a first wavelength ranging from 385 nm to 495 nm (Paragraph 141); a white light module comprising a phosphor member 502 coupled with the laser module 503, the phosphor member 502 being configured as a wavelength converter (Paragraph 135) and an emitter (Paragraph 259) to receive the laser emission at a primary surface of the phosphor member 502, the phosphor member configured to convert the laser emission to a phosphor radiation with a second wavelength longer than the first wavelength and to combine the phosphor radiation with the laser emission partially to generate a white light (Paragraph 259 and 367), the white light characterized by an emission of at least 300 lumens (Paragraph 278, 10,000 lumens), an optical member (Paragraph 367 lens included directly in cap member 504) configured to receive the white light form the primary surface of the phosphor member 502, the phosphor member 502 being integrated with the optical member (Paragraph 367) to receive the white light.
Raring et al. discloses lens element (Paragraph 367 lens included directly in cap member 504 to shape direct or collimate the white light) and generally using an optical fiber (Paragraphs 357 and 499), but is silent as to Applicant’s fiber optical member to focus the light to the optical fiber.
Rousseau et al. teaches (Fig. 4) including collimator 3 and focuser 7 that together serve to focus the input light from fluorescing element 2A (Paragraph 30) to provide a focused light to fiber end 8B (Paragraph 23).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the lens of Raring et al. a collimating lens similar to element 3 of Rousseau et al. and add an additional focusing lens 7 in order to in order to focus the beam down to the size of the optical fiber, as taught by Rousseau.
It is noted that the lenses 3, 7 of Rousseau et al. are two elements. 
However, Yatsuda et al. teaches (Fig. 14) using lens 18 to focus the beam into the fiber 14.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to combine the function of separate collimating and focusing lenses instead to be a single focusing optical member in order to focus the light into the fiber, as taught by Yatsuda et al. and in order to reduce the number of components.  Since the element 504 of Raring et al. is taught to be a suitable location for a lens, it would be obvious to one having ordinary skill in the art at the time of the invention to make the single focusing lens in the element 504 of Raring et al. since the selection from among known suitable locations for a lens for its known purposes is generally within the abilities of one having ordinary skill in the art.
Raring et al. in view of Rousseau et al. and Yatsuda et al. teaches the lens element to be in the transparent lid member 504 (Paragraph 367), but is silent as to the lens being an optics member mounted on the transparent lid member.
Aida et al. teaches (Fig. 7) the lens 28 being mounted on transparent lid member 7 in order to allow for easily forming the optical surface independently of the transparent lid member 7 (Paragraph 110) and in order to allow for easier manufacturing constraints as compared to forming the lens and the transparent window in the same element (Paragraphs 82-90).  
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to form the lens member/optics member as mounted on the transparent lid member instead of as formed as part of the transparent lid member in order to allow for easier forming of the lens surface and reducing manufacturing constraints, as taught by Aida et al.  Furthermore, the use of a separate lens would allow for the base product to be used in common with embodiments that do not use a lens (such as depicted by Raring et al. Fig. 32a) or using a different type of lens (such as depicted by Aida et al. Fig. 8). 
It is noted that the lens of Yatsuda et al. is depicted as biconvex, whereas the lens of Aida et al. is planoconvex.  Nevertheless, the properties of lenses are well-known in the art and it is well-known that a planoconvex lens can also serve as a focusing lens.
Alternatively, Seidenfaden et al. teaches (Fig. 11) using depicted planoconvex lens 159 as a focusing lens (Paragraph 153).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use the planoconvex lens as the focusing lens, as taught by Seidenfaden et al. in order to allow the use of one optic member that is also attached to the transparent window.
Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al., or alternatively in further view of Seidenfaden is silent as to each of the one or more fibers being configured to deliver light to a feature location of a vehicle.
Graves et al. teaches (Fig. 3) a vehicle lamp with a leaky fiber 1 (Paragraph 83, scattered out of cladding, Paragraph 127 fiber optic tube), transmitted along its entirety of a length to allow the light emission leaked from outer surface of the leaky fiber 1 through at least a portion 1c of the length of the fiber as a distributed light source (Paragraph 83), wherein the fiber is partially configured as a leaky fiber to scatter the light partially out of the fiber body arranged in a custom shape in a feature location (Fig. 3 or alternatively Fig. 7A), wherein the leaky fiber is arranged at a license plate (Fig. 3).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the fiber be a leaky fiber such as at a license plate, as taught by Graves et al., in order to apply the advantages of Raring et al. in view of Rousseau et al. to a lamp in a vehicle.
Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Graves et al., or alternatively in further view of Seidenfaden is silent as to the claimed electrical connection to the vehicle power system.
Jutilla et al. teaches (Figs. 1 and 2) a vehicle power system 30 that electrically couples to the light sources 32, 46 in order to provide the energy to make produce light (Paragraphs 17-19).

    PNG
    media_image14.png
    452
    636
    media_image14.png
    Greyscale
Jutilla et al.

    PNG
    media_image15.png
    465
    719
    media_image15.png
    Greyscale
Jutilla et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to electrically connect the power system of a vehicle to the light source in order to provide power to run the light source, as taught by Jutilla et al.
Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Graves et al. and Jutilla et al., or alternatively in further view of Seidenfaden is silent as to Applicant’s laser driver.
Brukilacchio teaches (Fig. 3) including a driver (Paragraph 10 drive components) driving the light source emission with the light source 306 (Paragraph 10).

    PNG
    media_image16.png
    319
    444
    media_image16.png
    Greyscale
Brukilacchio et al.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a laser driver with the light source in order to drive the light source, as taught by Brukilacchio.
Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Graves et al. and Jutilla et al. and Brukilacchio, or alternatively in further view of Seidenfaden is silent as to Applicant’s transport fiber coupling light from the light source to deliver the white light to the feature location.
Sakurada teaches (Figs. 3 and 17) disposing the light source module 30 remotely from the illumination units 5a-5c in order to allow for higher degrees of freedom in arrangement and allows heat to be radiated efficiently (Paragraph 51).

    PNG
    media_image17.png
    497
    647
    media_image17.png
    Greyscale
Sakurada et al.

    PNG
    media_image18.png
    409
    756
    media_image18.png
    Greyscale
Sakurada et al.
Bennett et al. teaches (Figs. 2C and 3) using a transmission element fiber 135 (Paragraph 30, 59, 63, 64, intervening optical fiber, transmission fiber, transmission element) between the light source module 130 and the leaky fiber 140 (Paragraph 64) in order to allow for remote illumination (Paragraph 74), wherein the transmission element fiber is made of glass (Paragraph 59).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify to position an intervening transmission fiber between the light source and the leaky fiber, as taught by Bennett et al., in order to provide for remote illumination, higher degree of freedom of arrangement and heat radiation efficiency, as taught by Sakurada.  
Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Graves et al. and Jutilla et al. and Brukilacchio and Sakurada and Bennett et al., or alternatively in further view of Seidenfaden is silent as to Applicant’s light source module output beam diameter and diameter of each of the one or more fibers.
Nakazato et al. teaches (Fig. 2) the optical transmission fiber 18 having a diameter of 100 to 800 micrometers (Paragraph 127), wherein the optical transmission fiber comprises glass (Paragraph 124).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the applied prior art device to make the optical fiber to be 100 to 800 micrometers in size since the selection from among known suitable sizes of the optical fiber for their known purposes is generally within the abilities of one having ordinary skill in the art.  Furthermore, since the output beam from the light source needs to be input into the fiber, as taught by Rousseau et al. Fig. 4 and Yatsuda et al. Fig. 14, it would be obvious that said white light source module output beam diameter is also 100 to 800 micrometers by collimating the beam in order to fit the output beam into the optical fiber.  
Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Graves et al. and Jutilla et al. and Brukilacchio and Sakurada and Bennett et al. and Nakazato et al., or alternatively in further view of Seidenfaden is silent as to Applicant’s coupling efficiency between the white light source module and the respective fiber.
Bennett teaches (Fig. 2A, 2C) a laser or LED light source 130 (Paragraph 74) coupling into the optical fiber 140 with coupling efficiency of 40 to 95%. (Paragraph 37).

    PNG
    media_image19.png
    617
    484
    media_image19.png
    Greyscale
Bennett
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the device to make the coupling efficiency 40 to 95% in order to efficiently use as much light as possible, as taught by Bennett.
Alternatively, Bennett does not explicitly state that the light coupling efficiency is for the laser and phosphor device of Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Graves et al. and Jutilla et al. and Brukilacchio and Sakurada and Bennett et al. and Nakazato et al., or alternatively in further view of Seidenfaden.
English et al. teaches that LED have substantially Lambertian emission (Paragraph 25).
Hikmet et al. teaches (Figs. 1 and 6) using a laser source 1 and phosphor converter 2 to output substantially Lambertian laser (Paragraph 29, laser light induced to Lambertian) and phosphor light (Paragraph 3, phosphor is Lambertian) in order to increase light uniformity.  (Paragraph 4, Figs. 2 and 6 show increased uniformity in emission patterns between the blue laser and yellow phosphor light, Paragraph 28, nearly constant white point).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the light output of the light source to be white with Lambertian light distribution in order to increase uniformity of the emission patterns, as taught by Hikmet et al.
Therefore, the modified device of the light source is Lambertian, which is substantially the same as an LED as seen in English et al.  Even though Bennett does not explicitly discuss the self-contained laser and phosphor light source, since the modified laser and phosphor light source of Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Graves et al. and Jutilla et al. and Brukilacchio and Sakurada and Bennett et al. and Nakazato et al., or alternatively in further view of Seidenfaden and English et al. Hikmet et al. is Lambertian and also since Bennett uses LEDs as an example of a light source and it is known the LEDs emit in Lambertian, the coupling efficiency would predictably be expected to be similar between light source and optical fiber and therefore, it would be obvious to one having ordinary skill in the art that a substantially 40 to 95% coupling efficiency is achievable, as taught by Bennett et al.
With respect to the combination of a small fiber diameter and a high coupling efficiency, as seen in MPEP §2143.02 where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.  As seen in Bennett et al. Paragraph 37, the coupling efficiency is from about to 40 to about 95%, with the diameter being for example from about 1 to about 5 mm (Paragraph 60).  While the lower end of the diameter for Bennett et al. is right at the maximum amount listed for claim 1, and only slightly overlapping in claim 16, one having ordinary skill in the art would not expect a significant dropoff of 40% down to 20% by applying the fiber as slightly smaller, i.e. just inside the less than 1 mm or less than 2 mm requirement.  Therefore, one having ordinary skill in the art would predictably expect that modification to include both a small diameter fiber, as taught by Nakazato (0.1 to 0.8 mm Paragraph 127) and high coupling efficiency (40-95%, Bennett et al. Paragraph 37).
Alternatively, Bennett et al. teaches that efficient coupling is preferred (Paragraph 59) and further suggests (Paragraph 60) that the fiber may be as described in Li et al. (US PGPub 2014/0268815 A1, Paragraph 60 refers to the application number, which is published as the Li et al. document).
Li et al. teaches a diameter of 0.5- 20 mm (Paragraph 25) with high numerical aperture (Paragraph 26, numerical aperture of at least 0.7, 0.8 or 0.9), wherein an increasing numerical aperture improved coupling efficiency (Paragraph 26).  
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the prior art device to make the fiber have the combination of small diameter and high numerical aperture in order to provide a compact fiber that also has high coupling efficiency, as taught by Li et al.  Therefore, in terms of expectation of success, one having ordinary skill in the art would predictably expect to be able to form the combination of small fiber diameter and high numerical aperture (and therefore high coupling efficiency).  
As to claim 24, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Graves et al. and Jutilla et al. and Brukilacchio and Sakurada and Bennett et al. and Nakazato et al., or alternatively in further view of Seidenfaden and English et al. Hikmet et al. and Li et al. teaches further comprising a leaky fiber (Graves et al. Fig. 3 #1) coupled to the transport fiber (see rejection of claim 23 in view of Sakurada and Bennett et al.; Sakurada Fig. 17 #7; Bennett et al. Fig. 2C#135) and configured as an illumination element (Fig. 3 #1).  
As to claim 25, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Graves et al. and Jutilla et al. and Brukilacchio and Sakurada and Bennett et al. and Nakazato et al., or alternatively in further view of Seidenfaden and English et al. Hikmet et al. and Li et al. teaches that the transport fiber (see rejection of claim 23 in view of Sakurada and Bennett et al.; Sakurada Fig. 17 #7; Bennett et al. Fig. 2C#135) includes a section of non-leaky transport fiber connected or spliced to a section of leaky fiber (Graves et al. Fig. 3 #1).

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/Examiner, Art Unit 2875                 

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875